NUMBER 13-19-00382-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


FRANK THOMAS SHUMATE JR.
D/B/A F.T.S. TRUCKING,                                                       Appellant,

                                                v.

BERRY CONTRACTING, L.P.
D/B/A BAY, LTD.,                                                               Appellee.


                     On appeal from the 94th District Court
                          of Nueces County, Texas.


                           MEMORANDUM OPINION

              Before Justices Longoria, Hinojosa, and Tijerina
                Memorandum Opinion by Justice Hinojosa

       Appellee Berry Contracting, L.P. d/b/a Bay, Ltd. (Bay) sued appellant Frank

Thomas Shumate Jr. d/b/a F.T.S. Trucking (Shumate) alleging a claim under the Texas

Theft Liability Act and claims for conversion and fraud, among others. A jury found in favor
of Bay, and Bay elected to recover on its Theft Liability Act claim. The trial court signed a

final judgment awarding Bay $871,090.47 in actual damages, $4,480,452.35 in punitive

damages, pre-judgment and post-judgment interest, and attorney’s fees. In five issues,

Shumate argues that: (1) Bay’s claims are barred by limitations; (2) Shumate is entitled

to a settlement credit; (3) the trial court erred in awarding punitive damages; (4) there is

legally and factually insufficient evidence supporting the jury’s findings; and (5) the trial

court erred in awarding attorney’s fees. We affirm.

                                   I.     BACKGROUND

       Bay sued Shumate in March 2012 for injuries allegedly discovered in 2011. In its

live pleading, Bay alleged that Shumate, in conspiracy with Bay employees, provided

Bay’s truck hauling services to third parties without compensating Bay. Bay further

alleged that Shumate utilized Bay’s services, materials, equipment, and supplies to

improve Shumate’s real property. Bay alleged that in many cases Shumate received

payment from third parties for services provided by Bay.

       At trial, Kevin Stone, Bay’s former trucking division manager and current vice

president of Bay’s highway, trucking, and materials division, testified regarding Bay’s

discovery of Shumate’s purported misdeeds. In September 2011, Stone replaced Bay’s

former trucking division manager Michael Mendietta, who had been recently terminated

and was later hired by Shumate. At the time of Stone’s promotion, he learned of new road

construction using recycled asphalt from a Bay facility on a ranch outside of Ben Bolt,

Texas. Stone investigated and learned that each load of materials was accounted for,

“but there was never an invoice generated nor a check paid to Bay for that material and


                                             2
the trucking services.” Stone looked for the records in the billing office but could find none.

As a result of this discrepancy, Stone investigated further.

        Stone discovered several billing discrepancies. He explained that dispatchers

provide work orders and scale tickets1 to Bay’s billing department to determine who to

bill and for how much. As an example, Stone identified a Bay work order showing that

Shumate requested delivery of materials to “Texas Lehigh in Buda, Texas from the Port

of Corpus Christi.” The order involved 119 loads of coal weighing 459.94 tons. Stone

testified that Bay’s billing department never received the work order. Stone later identified

other transactions for which Bay was not paid. Stone’s investigation revealed that

Shumate ordered Bay materials and trucks, which Shumate then used for third parties

such as Texas Lehigh, Alamo Cement, and Crushed Concrete. Stone testified that Bay

was not paid for any of these orders. Bay learned that Texas Lehigh and Quality

Readymix paid Shumate directly for services provided by Bay. Stone also identified

instances in which Shumate used Bay’s services to improve Shumate’s residence and

Shumate’s relative’s residence. Stone indicated that Shumate ordered Bay’s services

without compensation through the cooperation of Mendietta.

        Stone read to the jury portions of Bay’s previously admitted Exhibit 46, a joint

statement by Edward Barrera and A.C. Cuellar Jr. of Quality Readymix. According to the

statement, Mendietta told Barrera and Cuellar that Mendietta, Shumate, and a third

person split the money that was paid by Quality Readymix for Bay’s services. Mendietta

also told them that he threw away the “trucking tickets” for the job.


        1According to Stone, scale tickets identify the truck being used, the commodity, the weight of the
haul, and the location and date of the pickup and delivery.
                                                    3
       Stone calculated that the value of materials and services that Shumate

misappropriated totaled $896,090.47 for thirteen separate work orders. The calculations

were based on the number of hours for a particular haul, the industry standard hauling

rate for the time, and the total tonnage.

       Juan Sotelo, Bay’s payroll manager and previous internal auditor, testified that he

assisted in investigating discrepancies in Bay’s billing records for services involving

Shumate. Sotelo stated that he was unable to find many of the records relating to the

Shumate orders. Sotelo suspected that the records were destroyed at Mendietta’s

direction when Bay’s trucks transported trucking division records to a gravel pit. Sotelo

stated that Bay tracked down records from third parties indicating that Shumate was paid

for jobs utilizing Bay’s trucks and materials. Sotelo identified multiple such cases. He

stated that Shumate ordered the work in each instance.

       Susie Sullivan, Bay’s vice president and director of internal audit, was also involved

in investigating Bay’s billing discrepancies. Sullivan stated that Bay’s process with respect

to accounting and billing failed when it came to the Shumate transactions because Bay

“had a person of high authority . . . that went around the controls that were in place[.]”

When asked who that person was, Sullivan identified Mendietta. Sullivan maintained that

Mendietta’s actions benefitted Shumate and Mendietta.

       David Gonzalez, a trucking dispatcher for Bay, testified that when Mendietta was

Bay’s trucking division manager he would order trucks for Shumate. Gonzalez also stated

that Shumate would sometimes order trucks directly from Bay. Gonzalez was shown an

April 16, 2011 work order, and he explained that the order involved two trucks transporting


                                             4
boxes of trucking division records to a gravel pit.

       Another Bay dispatcher, Jose Caudillo, similarly testified that Bay often provided

truck hauling services for Shumate and that both Mendietta and Shumate would request

such services. Gerard Guzman, a Bay foreman, testified that Mendietta instructed him to

haul two truckloads of trucking division documents to a gravel pit and cover them with

dirt. This occurred in April 2011. Guzman also testified that he and other Bay employees

performed work at Shumate’s ranch in Karnes City.

       Edward Barrera works for Quality Readymix, a concrete delivery company. Barrera

testified that Bay presented him with a demand for payment in November 2011 for

services Bay performed. Barrera investigated the matter and discovered that Quality

Readymix paid Shumate $87,507.10 for the services. Through Barrera’s testimony, Bay

introduced the checks and invoices detailing those transactions. Barrera testified that for

these particular jobs, he requested hauling services from Bay, not Shumate. After

investigating the matter, Barrera realized that Quality Readymix paid the wrong entity,

and he provided the relevant records to Bay. According to Barrera, he then sent a demand

letter to Shumate requesting return of the payments. The demand letter reads in relevant

part as follows:

       I’m enclosing copies of invoices supporting requests to Quality Readymix,
       (herein Quality Readymix) for payment to FTS Trucking for hauling
       materials to Quality Readymix’s batch plants on McBride Lane and Jurica
       Road between 2006 to 2009. These invoices total $87,507.10. Quality
       Readymix believes that monies paid to FTS Trucking re these invoices were
       paid in error, as the invoices in question are supported by weight tickets
       showing that Bay Limited provided the hauling in question.

Barrera stated that Shumate never responded to the demand.


                                             5
        Shumate testified that he ran a sole proprietorship trucking business in Nueces

County from the early 1990’s through 2012 under the assumed name FTS Trucking.

Shumate stated that he formed a friendship with Dennis Berry, Bay’s vice president and

part-owner. According to Shumate, he began providing trucking services for Bay.

Shumate stated his initial point of contact for these services was Berry. Later, Shumate

would negotiate the price for services with Mendietta. Shumate stated that he provided

hauling services to Bay from the mid 1990’s through 2011. According to Shumate, after

ten years of doing business, he would not always have enough trucks for contracted jobs.

Therefore, he started using Bay’s trucks to provide services for Shumate’s customers.

        Shumate could not recall whether Bay ever received payment for the use of its

trucks. Shumate also claimed that he never paid Bay because Bay always owed him

money. Shumate claimed that he kept no records for trucking services that he provides

or for money that Bay owed to him. Shumate maintained Bay owed him $378,280 for use

of certain vehicles in highway construction jobs. He stated there was no written

agreement regarding this arrangement and that he has never invoiced Bay. Shumate also

claimed that he paid the Nueces County Livestock Show $47,500 and that he expected

reimbursement from Bay. Shumate stated that Bay owed him money for various other

expenditures.

        Shumate stopped doing business with Bay after Bay terminated Mendietta in 2011.

Shumate stated that Mendietta currently works for an “oil field industry” company he partly

owns.

        Dennis Berry testified that he never entered into any agreement with Shumate


                                            6
which permitted Shumate to use Bay’s trucks for Shumate’s sole benefit. Berry also

denied reaching any agreement with Shumate concerning Shumate’s claims that Bay

owed Shumate for various services and materials.

        The case was submitted to the jury on an agreed charge. The jury found in favor

of Bay on each of its claims and assessed actual damages in the amount of $896,090.47.

The jury also found that Bay was entitled to $4,480,452.35 in punitive damages and

$392,253.60 in attorney’s fees plus conditional appellate attorney’s fees. The jury also

found in favor of Bay on Shumate’s claims seeking an offset to Bay’s damages. Bay

elected to recover on its Theft Liability Act claim. The trial court signed a final judgment

awarding $871,090.47 in actual damages, which incorporated a $25,000 credit for a

payment Shumate previously made to Bay. In all other respects, the judgment was in

accordance with the jury’s findings on damages and attorney’s fees.

        Shumate filed a motion for new trial and to reform the judgment, which the trial

court denied following a hearing. 2 This appeal followed.

                                          II.     LIMITATIONS

        In his first issue, Shumate argues that we should render judgment in his favor on

Bay’s claims because they are barred by the applicable statute of limitations. Bay

responds that Shumate waived this issue because Shumate did not request a jury

question on his limitations defense.

        “Upon appeal all independent grounds of recovery or of defense not conclusively

established under the evidence and no element of which is submitted or requested are


        2  Shumate makes various complaints throughout his brief about the trial court’s evidentiary rulings
during this hearing, but he brings no separate issue alleging reversible error in this regard.
                                                     7
waived.” TEX. R. CIV. P. 279. Because limitations is an affirmative defense, Shumate had

the burden to “plead, prove, and secure findings to sustain [his] plea of limitations.” Woods

v. William M. Mercer, Inc., 769 S.W.2d 515, 517 (Tex. 1988). Further, an argument that

an affirmative defense was conclusively established by the evidence must be separately

preserved by a motion for instructed verdict, a motion for judgment notwithstanding the

verdict, objection to the submission of a question to the jury, a motion to disregard the

jury’s answer to a vital fact question, or a motion for new trial. Garden Ridge, L.P. v. Clear

Lake Ctr., L.P., 504 S.W.3d 428, 435 (Tex. App.—Houston [14th Dist.] 2016, no pet.).

        Shumate did not object to the charge’s omission of a limitations question, and he

failed to urge that the defense was conclusively established in the trial court. 3 Therefore,

he waived this issue. See TEX. R. CIV. P. 279; see also In re Lopez, No. 10-18-00278-CV,

2021 WL 2252138, at *4 n.2 (Tex. App.—Waco May 21, 2021, no pet. h.) (mem. op.)

(concluding that limitations argument was waived where appellant did not request and

obtain a jury answer on the defense); Pitts & Collard, L.L.P. v. Schechter, 369 S.W.3d

301, 325 (Tex. App.—Houston [1st Dist.] 2011, no pet.) (same); Roberts v. Holmes, 412

S.W.2d 947, 949 (Tex. App.—Eastland 1966, no writ) (same). We overrule Shumate’s

first issue.

                                     III.    ONE SATISFACTION RULE

        In his second issue, Shumate argues that the trial court erred in declining to apply

a judgment credit pursuant to the one satisfaction rule. Specifically, Shumate contends

that he is entitled to a credit in the amount of $1.9 million based on Bay’s prior judgment

        3   We note that Shumate did not dispute at trial Bay’s assertion that it discovered its injury in late
2011.
                                                       8
against Mendietta as well as a forbearance agreement between Bay and Mendietta. 4

A.      Pertinent Facts

        In support of his post-judgment motions, Shumate attached documents from a

separate cause styled, Bay, Ltd. v. Michael Rene Mendietta a/k/a Michael Mendietta,

Cause No. 2012-DCV-4205-H, 347th District Court, Nueces County, Texas. Those

documents included Bay’s petition, the trial court’s final judgment, and a forbearance

agreement. In its motion for new trial, Shumate argued that the trial court must render a

take nothing judgment in his favor because the Mendietta judgment awarded $1.9 million

in damages which exceeds the award of actual damages in this case. Shumate argued

that the Mendietta suit “involved the same claims and the same damages as this case.”

Shumate urged the same arguments in his motion to modify the judgment.

        In its response to these motions, Bay argued that Shumate failed to meet its burden

to show its entitlement to a judgment credit. Bay further argued that the one satisfaction

rule did not apply because Bay has only received satisfaction for claims unrelated to the

present case. Bay presented evidence that it previously received $14,250 in payments

from Mendietta pursuant to the forbearance agreement which covered a portion of the

        4   Shumate also cites to § 33.012 of the civil practice and remedies code, which provides that “[i]f
the claimant has settled with one or more persons, the court shall further reduce the amount of damages
to be recovered by the claimant with respect to a cause of action by the sum of the dollar amounts of all
settlements.” TEX. CIV. PRAC. & REM. CODE ANN. § 33.012(b). Chapter 33 is based on the common law one-
satisfaction rule, but it is more narrowly applied. See In re Xerox Corp., 555 S.W.3d 518, 523 (Tex. 2018)
(orig. proceeding) (explaining that “chapter 33’s proportionate-responsibility scheme . . . incorporates
the one-satisfaction rule”); Virlar v. Puente, 613 S.W.3d 652, 685–86 (Tex. App.—San Antonio 2020, pet.
filed). In particular, chapter 33 applies only to actions where a defendant, settling person, or responsible
third party is found responsible for a percentage of the harm for which relief is sought. See id. § 33.002(a).
Here, there was no proportionate responsibility question in the jury charge nor was there any finding that
Mendietta was responsible for a percentage of the harm for which Bay sought relief. See White v. Zhou
Pei, 452 S.W.3d 527, 544 (Tex. App.—Houston [14th Dist.] 2014, no pet.); see also Nelson v. Pasol, No.
13-15-00379-CV, 2017 WL 3634059, at *5 (Tex. App.—Corpus Christi–Edinburg Aug. 24, 2017, no pet.)
(mem. op.). Therefore, § 33.012 is inapplicable, and we limit our analysis to the common law rule.
                                                      9
judgment interest but had not reduced the principal amount owed on the judgment. Bay

maintained that these payments related to “injuries inflicted by Mendietta alone, for his

own personal gain to his real property and to the benefit of no one else.”

       The Mendietta judgment identifies twenty-three separate injuries, only seven of

which are common to the present case. The Mendietta judgment grants Bay a

constructive trust and constitutional lien on Mendietta’s homestead. The judgment recites

that “$175,000.00 of the $1,900,000.00 owed on the Final Judgment” relates to this

property.

       The forbearance agreement requires Mendietta to pay $750 per month toward

satisfaction of the judgment. In turn, Bay agrees to forgo executing on its constructive

trust and constitutional lien. The agreement provides that Mendietta’s payments will be

applied to the amounts owed on the constructive trust and constitutional lien. Bay further

agrees that it will not take further efforts to collect on its judgment as long as Mendietta

complies with his obligations.

       Bay presented the affidavit testimony of its attorney, Denny Barre, in support of its

response. Barre testified that Mendietta has paid $14,250 toward satisfaction of the

Mendietta judgment. Barre stated that these payments were allocated to the satisfaction

of the $175,000 owed on Bay’s claim concerning Mendietta’s homestead. Barre

maintained that Bay had received no other payments toward the Mendietta judgment.

B.     Standard of Review & Applicable Law.

       Under the one satisfaction rule, a plaintiff is entitled to only one recovery for any

damages suffered. Sky View at Las Palmas, LLC v. Mendez, 555 S.W.3d 101, 106 (Tex.


                                            10
2018). The rule applies when multiple defendants commit the same acts, or when multiple

defendants commit technically different acts that result in a single injury. Crown Life Ins.

Co. v. Casteel, 22 S.W.3d 378, 390 (Tex. 2000). The fundamental consideration in

applying the one satisfaction rule is whether the plaintiff has suffered a single, indivisible

injury—not the causes of action the plaintiff asserts. Sky View, 555 S.W.3d. at 107. “A

nonsettling defendant seeking a settlement credit under the one-satisfaction rule has the

burden to prove its right to such a credit.” Id. A nonsettling defendant can meet its burden

by introducing the settlement agreement or some other evidence of the settlement

amount. Id. If the nonsettling defendant demonstrates a right to a settlement credit, then

the burden shifts to the plaintiff to show that the judgment should not be credited because

of the settlement agreement’s allocation. Id. The plaintiff can meet its burden by

presenting evidence showing “that entering judgment on the jury’s award would not

provide for the plaintiff’s double recovery.” Id. at 107–08. We review the trial court’s

application of the one satisfaction rule de novo. Id. at 108.

C.     Analysis

       First, contrary to Shumate’s contention, there is no evidence of a $1.9 million

settlement agreement between Mendietta and Bay. Rather, Shumate presented evidence

of a $1.9 million judgment against Mendietta which partially concerns the same injuries in

the underlying suit. The agreement at issue provides only that Mendietta would pay $750

per month to Bay so that Bay would forgo executing on its constructive trust and

constitutional lien. Shumate presented no evidence that the Mendietta judgment was

satisfied or that any partial satisfaction of the judgment related to an indivisible injury.


                                              11
       It is well settled that an unsatisfied judgment recovered against one joint tortfeasor

will not operate as a bar to an action against another; provided however, the plaintiff may

finally satisfy only one judgment. Krobar Drilling, L.L.C. v. Ormiston, 426 S.W.3d 107, 112

(Tex. App.—Houston [1st Dist.] 2012, pet. denied). In other words, “it is the satisfaction

of a judgment, not the obtaining of a judgment, that bars further suits.” Id.; see Burchfield

v. Prosperity Bank, 408 S.W.3d 542, 548–49 (Tex. App.—Houston [1st Dist.] 2013, no

pet.) (holding that the one-satisfaction and double-recovery rules were inapplicable to a

judgment obtained by a bank against a guarantor for deficiency on a note because the

default judgment rendered against the other guarantor had gone uncollected); see also

Daryapayma v. Park, No. 02-15-00159-CV, 2016 WL 6519117, at *2 (Tex. App.—Fort

Worth Nov. 3, 2016, no pet.) (mem. op.) (“[T]he one-satisfaction rule does not bar a trial

court from rendering a judgment against one party when another judgment rendered

against a different party for the same injury or damages has gone unsatisfied.”).

       The evidentiary record before the trial court established that Bay received only

$14,250 toward satisfaction of the Mendietta judgment and that those payments were

allocated to an injury unrelated to the present suit. Because Shumate failed to establish

that Bay received satisfaction for a single, indivisible injury, he failed to carry his burden.

Therefore, we conclude that the trial court did not err in denying Shumate a judgment

credit. See Sky View, 555 S.W.3d at 108; see also Daryapayma, 2016 WL 6519117, at

*3 (“[I]n the absence of any actual payment or satisfaction, the mere existence of the

default judgments was no bar to the final judgments rendered against [appellants].”). We

overrule Shumate’s second issue.


                                              12
                                         IV.      PUNITIVE DAMAGES

         In his third issue, Shumate argues that the trial court erred in awarding punitive

damages. Specifically, Shumate argues that the jury’s answer to Question 11 of the jury

charge did not specify which tort supports a punitive damages award. 5 Shumate further

argues that Question 12 erroneously instructed the jury to consider attorney’s fees when

calculating the punitive damages award. 6 Finally Shumate argues that the punitive

damages award is unconstitutionally excessive. 7

A.       Preservation

         As a threshold matter, we note that Shumate’s arguments concerning the jury

charge are unpreserved. “A party objecting to a charge must point out distinctly the

objectionable matter and the grounds of the objection. Any complaint as to a question,

definition, or instruction, on account of any defect, omission, or fault in pleading, is waived

unless specifically included in the objections.” TEX. R. CIV. P. 274. An objection does not

satisfy Rule 274’s requirements unless the grounds for the objection are stated

specifically enough so that the trial court is fully cognizant of the grounds of complaint

and deliberately chose to overrule the objection. Cont’l Cas. Co. v. Baker, 355 S.W.3d

375, 383 (Tex. App.—Houston [1st Dist.] 2011, no pet.); see also TEX. R. APP. P. 33.1(a).



         5 Question 11 asks, “Do you find by clear and convincing evidence that the harm to Bay, Ltd.
resulted from theft, malice, conversion, civil conspiracy, aiding and abetting, or fraud?”

         6 Question 12 instructed the jury to consider “Attorney’s fees and litigation expenses” among other
factors in awarding punitive damages.

          7 Shumate also argues within this issue that the punitive damages should be capped because there

is legally and factually insufficient evidence to support the jury’s finding of civil theft. We will incorporate this
argument into our analysis of issue four which raises additional sufficiency of the evidence arguments.

                                                        13
        As noted above, Shumate agreed to the jury charge and lodged no objections. As

a result, Shumate has not preserved these complaints for appellate review. See Richard

Rosen, Inc. v. Mendivil, 225 S.W.3d 181, 197 n.5 (Tex. App.—El Paso 2005, pet. denied)

(concluding that appellant failed to preserve jury charge error relating to punitive damages

question). Further, to the extent Shumate contends that the charge error constitutes

fundamental error, 8 he waived this contention by failing to provide supporting argument

or authority. See TEX. R. APP. P. 38.1(i) (“The brief must contain a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the

record.”).

B.      Excessive Award

        We next address Shumate’s contention that the punitive damage award is

unconstitutionally excessive.

        1.       Standard of Review & Applicable Law

        “The Due Process Clause of the Fourteenth Amendment prohibits the imposition

of grossly excessive or arbitrary punishments on a tortfeasor.” State Farm Mut. Auto. Ins.

Co. v. Campbell, 538 U.S. 408, 416 (2003). While punitive damages further the State’s

interest in punishing and deterring unlawful conduct, such punishment must not be so

excessive as to constitute an arbitrary deprivation of property. Bennett v. Grant, 525

S.W.3d 642, 650 (Tex. 2017). Therefore, when the Texas cap on punitive damages is

inapplicable, as in this case, 9 there remains a federal constitutional check on the award.


        8 “Except for fundamental error, appellate courts are not authorized to consider issues not properly

raised by the parties.” Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 577 (Tex. 2006).

        9   Section 41.008 of the Texas Civil Practice and Remedies Code limits the award of punitive
                                                    14
Id. We consider three guideposts when reviewing whether a punitive damages award is

unconstitutionally excessive: (1) the degree of reprehensibility of the misconduct; (2) the

disparity between the punitive damages and the actual harm suffered by the plaintiff or

the harm likely to result; and (3) the difference between the punitive damages and the

civil or criminal penalties that could be imposed for comparable conduct. Id. We review

the constitutionality of a punitive damages award de novo. Id.

        2.      Analysis

                a.      Reprehensibility

        “The degree of reprehensibility of a defendant’s conduct is ‘the most important

indicium of the reasonableness of a punitive damages award.’” Horizon Health Corp. v.

Acadia Healthcare Co., 520 S.W.3d 848, 875 (Tex. 2017) (quoting BMW of N. Am., Inc.

v. Gore, 517 U.S. 559, 575 (1996)). The reprehensibility guidepost involves consideration

of five non-exclusive factors: whether (1) the harm inflicted was physical rather than

economic; (2) the tortious conduct showed an indifference to or reckless disregard for the

health or safety of others; (3) the target of the conduct had financial vulnerability; (4) the

conduct involved repeated actions; and (5) the harm resulted from intentional malice,

trickery, or deceit. Id. Further, “a reprehensibility analysis can . . . consider, to some

extent, surrounding circumstances beyond the underlying tort.” Bennett v. Reynolds, 315




damages to the greater of $200,000 or “two times the amount of economic damages” plus “an amount
equal to any noneconomic damages found by the jury, not to exceed $750,000.” TEX. CIV. PRAC. & REM.
CODE ANN. § 41.008(b). This cap does not apply where a plaintiff seeks recovery based on certain felonious
conduct, including theft punishable as a third-degree felony or higher. Id. § 41.008(c)(13). Although
Shumate challenges the sufficiency of the evidence supporting the jury’s theft finding, he does not dispute
that such a finding supports an uncapped punitive damages award. See TEX. PENAL CODE ANN.
§§ 31.03(e)(7), 31.04(e)(7).
                                                   15
S.W.3d 867, 875 (Tex. 2010). “One factor alone may not be sufficient to sustain an

exemplary damages award on appeal, and the absence of all of them renders an

exemplary damages award suspect.” Barnhart v. Morales, 459 S.W.3d 733, 752 (Tex.

App.—Houston [14th Dist.] 2015, no pet.) (citing Reynolds, 315 S.W.3d at 874).

       Here, the harm caused by Shumate was entirely economic in nature. Further, there

is no evidence that Shumate’s conduct showed an indifference to the health or safety of

others, or that Bay is a financially vulnerable target. Therefore, the first three

reprehensibility factors weigh against the exemplary damages award.

       However, the fourth and fifth factors clearly weigh in favor of the award. The

evidence establishes that Shumate engaged in a years’ long scheme of misappropriating

Bay’s materials and services. His conduct was not limited to a single occurrence or a

small period of time. See Gore, 517 U.S. at 577 (“[A] recidivist may be punished more

severely than a first offender [because] repeated misconduct is more reprehensible than

an individual instance of malfeasance.”). Further, the evidence establishes that Shumate,

acting in concert with Bay’s employees, engaged in a purposeful scheme to deceive Bay

and procure the use of Bay’s services and materials for Shumate’s benefit. Shumate’s

actions, as found by the jury, were clearly the result of intentional trickery or deceit as

opposed to accidental behavior. See Acadia Healthcare, 520 S.W.3d at 876. We conclude

that, on balance, the reprehensibility guidepost supports the award of punitive damages.

              b.     Disparity

       The United States Supreme Court has “been reluctant to identify concrete

constitutional limits on the ratio between harm, or potential harm, to the plaintiff and the


                                            16
punitive damages award.” Campbell, 538 U.S. at 424. But it has cautioned that “few

awards exceeding a single-digit ratio [or a 9:1 ratio] between punitive and compensatory

damages, to a significant degree, will satisfy due process.” Id. at 425. The Court has

further noted that “an award of more than four times the amount of compensatory

damages might be close to the line of constitutional impropriety.” Id.

       We note that Texas courts appear to consider this guidepost in tandem with the

reprehensibility factors. For instance, in Tony Gullo Motors I, L.P. v. Chapa, the Texas

Supreme Court held that a punitive damages award that was 4.33 times the amount of

compensatory damages was unconstitutionally excessive where only one of the

reprehensibility factors was present. 212 S.W.3d 299, 310 (Tex. 2006). The defendant’s

conduct in Chapa was deceitful, but, unlike this case, it did not involve repeated actions.

Id. at 308. Further, the Court noted that the punitive damages was seventeen times the

amount of economic damages. Id. On the other hand, this Court held in Zorrilla v. AYPCO

Const. II, LLC, that a punitive damages award that was 4.41 times the amount of

compensatory damages was not excessive where two reprehensibility factors were

present. 421 S.W.3d 54, 71–72 (Tex. App.—Corpus Christi–Edinburg 2013), aff’d in part,

rev’d in part on other grounds, 469 S.W.3d 143 (Tex. 2015).

       Here, the punitive damages award was five times the compensatory damages

award, which was entirely composed of economic damages. Given that two of the

reprehensibility factors support punitive damages, we are unable to conclude that this

ratio is unconstitutionally excessive. See Reynolds, 315 S.W.3d at 879 (“[R]igid

application of a 4:1 ratio is not universally required.”); see also Sommerfield v. Knasiak,


                                            17
967 F.3d 617, 623–24 (7th Cir. 2020) (affirming a 5.8:1 ratio of exemplary to actual

damages in an employment harassment case because “[n]o legal principle requires the

conclusion that this punitive-damages award was excessive relative to the harm that [the

defendant] inflicted”); Pena v. Guerrero, No. 04-19-00874-CV, 2020 WL 7232136, at *3

(Tex. App.—San Antonio Dec. 9, 2020, no pet.) (mem. op.) (holding that punitive damage

ratio of 5.1:1 was not excessive); Huynh v. Phung, No. 01-04-00267-CV, 2007 WL

495023, at *12–14 (Tex. App.—Houston [1st Dist.] Feb. 16, 2007, no pet.) (mem. op.)

(concluding that 10:1 punitive damages award was excessive but suggesting a remittitur

equal to five times actual damages).

              c.     Civil or Criminal Penalties

       Under the third guidepost, we must examine the difference between the punitive

damages awarded and the civil or criminal penalties that could be imposed for

comparable conduct. Grant, 525 S.W.3d at 650. Because there are no analogous civil

penalties for Shumate’s conduct, we must look to potential criminal penalties, while

keeping in mind that “criminal penalties are viewed as less instructive than potential civil

penalties.” Id. at 651. The jury found that Shumate committed a theft of services and

materials valuing $896,090.47. Such conduct may potentially constitute a first-degree

felony theft, see TEX. PENAL CODE ANN. §§ 31.03(e)(7), 31.04(e)(7), which is subject to

imprisonment “for life or for any term of not more than 99 years or less than 5 years” as

well as “a fine not to exceed $10,000.” See id. § 12.32. In Zorrilla, we noted that the

conduct in that case included a possible prison sentence. 421 S.W.3d at 71. We reasoned

that this fact supported the punitive damages award because “[t]he loss of one’s liberty


                                            18
and a criminal conviction are greater consequences than any monetary penalty.” Id.; see

Pac. Mut. Life Ins. v. Haslip, 499 U.S. 1, 23 (1991) (suggesting that although the punitive

damages in the case were twenty times greater than the comparable civil fine, the

possibility of imprisonment for the comparable criminal violation was a greater concern);

Swinnea v. ERI Consulting Eng’rs, Inc., 481 S.W.3d 747, 758 (Tex. App.—Tyler 2016, no

pet.) (considering the possible criminal penalty associated with first-degree felony in

concluding that the punitive damages award did not violate due process). Given the

possible penal consequences in this case, Shumate “was on notice that the State had a

substantial interest” in preventing such conduct. Grant, 525 S.W.3d at 651. We conclude

that this factor weighs in favor of the punitive damages award.

              d.     Summary

       Because each of the constitutional guideposts weigh in favor of the punitive

damages award in this case, we conclude that the award is not unconstitutionally

excessive. See id. at 650. Having rejected each of Shumate’s challenges to the punitive

damages award, we overrule his third issue.

                           V.     SUFFICIENCY OF THE EVIDENCE

       In what we treat as his fourth issue, Shumate lodges various challenges to the

sufficiency of the evidence. Specifically, Shumate argues that the evidence is legally

insufficient to support each tort claim because they are barred by the economic loss rule.

Shumate further contends that the jury’s award of damages for equitable claims is

supported by no evidence. Next, Shumate argues that “[t]he evidence is legally and

factually insufficient to support either the tort findings or proximate causation.” Finally,


                                            19
Shumate maintains that there is legally insufficient evidence of damages.

       In his brief, Shumate does not provide the standard of review for legal and factual

sufficiency challenges, much less apply those standards to the facts in this case. Nor

does Shumate identify the elements of each specific tort claim for which he contends the

evidence is lacking, except for his challenge to causation and damages. Shumate further

provides no authority or argument discussing the applicable causation standard and thus

fails to explain how the evidence in this case was insufficient to establish causation. See

TEX. R. APP. P. 38.1(i). Further, Shumate failed to preserve his argument concerning the

application of the economic loss rule because he did not raise it in the trial court. See TEX.

R. APP. P. 33.1; Equistar Chems., L.P. v. Dresser-Rand Co., 240 S.W.3d 864, 868 (Tex.

2007) (concluding that no-evidence objections in the trial court did not preserve error

regarding the application of the economic loss rule). Nevertheless, in our sole discretion,

we will address Shumate’s various contentions arguing that there is no evidence, or

legally insufficient evidence, to support the jury’s findings. See Lion Copolymer Holdings,

LLC v. Lion Polymers, LLC, 614 S.W.3d 729, 732 (Tex. 2020) (explaining that briefs must

be liberally, but reasonably, construed so that the right to appeal is not lost by waiver).

However, we decline to address Shumate’s factual sufficiency argument because he fails

to weigh evidence supporting the challenged findings against the countervailing evidence,

which is necessary to adequately brief such an argument. See id.

A.     Standard of Review

       Evidence is legally sufficient if it would enable reasonable and fair-minded people

to reach the verdict under review. City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex.


                                             20
2005). We view the evidence in the light most favorable to the challenged finding,

indulging every reasonable inference that would support it and disregarding contrary

evidence unless a reasonable factfinder could not. Id. at 822. Evidence is legally

insufficient to support a disputed fact finding when (1) evidence of a vital fact is absent,

(2) rules of law or evidence bar the court from giving weight to the only evidence offered

to prove a vital fact, (3) the evidence offered to prove a vital fact is no more than a mere

scintilla, or (4) the evidence conclusively establishes the opposite of the vital fact. Id. at

810.

         In the context of a jury trial, the sufficiency of the evidence is reviewed in the light

of the charge submitted if no objection is made to the charge. Green v. Dall. Cnty. Schs.,

537 S.W.3d 501, 506 (Tex. 2017) (per curiam); Romero v. KPH Consolidation, Inc., 166

S.W.3d 212, 221 (Tex. 2005); Wal–Mart Stores, Inc. v. Sturges, 52 S.W.3d 711, 715 (Tex.

2001).

B.       Theft

         We first address Shumate’s argument that there is legally insufficient evidence

supporting Bay’s civil theft claim. A person who commits theft is civilly liable under the Act

“for the damages resulting from the theft.” TEX. CIV. PRAC. & REM. CODE ANN.

§ 134.003(a). A “person who has sustained damages resulting from theft may

recover . . . the amount of actual damages found by the trier of fact and, in addition to

actual damages, damages awarded by the trier of fact in a sum not to exceed $1,000.”

Id. § 134.005(a)(1).

         The jury was instructed as follows concerning Bay’s theft claim:


                                               21
      “Theft” means unlawfully appropriating property or unlawfully obtaining or
      securing services with intent to deprive the owner of property or services.
      Appropriation of property is unlawful if: (1) it is without the owner’s effective
      consent; (2) the property is stolen and the actor appropriates the property
      knowing it was stolen by another.

      Appropriation of services is unlawful if the actor: (1) intentionally or
      knowingly secures performance of services by deception, threat, or false
      token; or (2) having control over the disposition of services of another to
      which the actor is not entitled, the actor intentionally or knowingly diverts
      the other’s services to the actor’s own benefit or to the benefit of another
      not entitled to the services.

      Shumate primarily argues that there was no evidence that he intended to deceive

Bay. Shumate’s argument in this regard is based on the assumption that Shumate’s

procurement of services and materials occurred pursuant to a contractual relationship

between the parties. However, Bay’s witnesses disclaimed that any such contract existed,

and there was certainly no evidence of a contract permitting Shumate to use Bay’s

services and materials for third parties or for himself without compensating Bay. We must

presume that the jury disregarded evidence to the contrary and that it found incredible

Shumate’s bare assertions that such an arrangement existed. See City of Keller, 168

S.W.3d at 827.

      Further, as we stated in our review of the punitive damages award, the evidence

established that Shumate engaged in a years’ long scheme to use Bay’s services and

materials without compensating Bay. Bay presented evidence that it expected payment

for these services and materials, that Shumate acted in concert with Mendietta to keep

certain records from being discovered by the billing department, and that Mendietta

directed the unusual destruction of Bay’s trucking division records shortly before his

termination. We conclude that this amounts to more than a scintilla of evidence that

                                             22
Shumate committed a theft as defined in the jury charge. See id.; cf. Merryman v. State,

391 S.W.3d 261, 272 (Tex. App.—San Antonio 2012, pet. ref’d) (concluding that the

evidence was legally sufficient to prove theft by deception when “[t]he evidence shows a

series of transactions between Merryman and customers with the same pattern—

promising to complete the construction projects in a short time-frame (one to two months),

demanding advance payments on a tight weekly schedule regardless of job progress,

beginning a minimal amount of work and then stopping and walking off the job, leaving it

unfinished after a ‘payment dispute’ arose, and giving no refund of payments made”).

      Next, Shumate argues that there is no evidence that Shumate’s theft proximately

caused Bay’s damages. Shumate’s argument in this regard is limited to the following:

“[N]o evidence shows that any theft Shumate supposedly committed caused Bay any of

the 13 items in Bay’s damages model.”

      “The components of proximate cause consist of cause in fact and foreseeability.”

Rogers v. Zanetti, 518 S.W.3d 394, 402 (Tex. 2017) (citing Akin, Gump, Strauss, Hauer

& Feld, L.L.P. v. Nat’l Dev. & Rsch. Corp., 299 S.W.3d 106, 122 (Tex. 2009)). Cause in

fact requires a showing that the act or omission was a substantial factor in bringing about

the injury and without which harm would not have occurred. Id. (citing HMC Hotel Props.

II Ltd. P’ship v. Keystone–Tex. Prop. Holding Corp., 439 S.W.3d 910, 913 (Tex. 2014)).

Foreseeability addresses the proper scope of a defendant’s legal responsibility for

negligent conduct that in fact caused harm. Id. The foreseeability component asks

“whether the harm incurred should have been anticipated and whether policy

considerations should limit the consequences of a defendant’s conduct.” Id.


                                            23
       Bay’s damages were based on the value of the services and materials that

Shumate misappropriated. The evidence establishes that Bay would have billed Shumate

or third parties for such services and materials if not for Shumate’s deception. In other

words, the non-payment would not have occurred absent Shumate’s actions. Such harm

is certainly foreseeable in that the very act of theft deprives the victim of the possession

of tangible property or the use of services without compensation. We conclude that the

evidence would enable reasonable and fair-minded people to find that Shumate’s theft

proximately caused Bay’s damages. See City of Keller, 168 S.W.3d at 827.

       Finally, Shumate argues that there is legally insufficient evidence of damages

“[b]ecause Bay’s damages witnesses were unqualified.” Specifically, Shumate argues

that Sullivan and Stone did not have the requisite degree of expertise to opine on

damages. Shumate further argues that their testimony constitutes bare, baseless

opinions which constitute no evidence.

       We first note that Shumate lodged no objections to Sullivan’s and Stone’s

testimony on the basis of their qualification to render an expert opinion on damages.

Sullivan, for instance, was not called by Bay as a witness, but by Shumate. By failing to

raise a qualification objection in the trial court, Shumate has not preserved this complaint

for appeal. See TEX. R. APP. P. 33.1(a); Adams v. State Farm Mut. Auto. Ins., 264 S.W.3d

424, 429 (Tex. App.—Dallas 2008, pet. denied) (“An objection to an expert’s qualifications

must be raised in the trial court in order to preserve error.”).

       However, Shumate’s complaint that Sullivan’s and Stone’s testimony constituted

no evidence need not be preserved for review. See City of San Antonio v. Pollock, 284


                                              24
S.W.3d 809, 816 (Tex. 2009) (“Bare, baseless opinions will not support a judgment even

if there is no objection to their admission in evidence.”). With respect to damages, Stone

identified those jobs for which Bay provided trucking services but received no payment.

Stone accomplished this by reviewing Bay’s trucking work orders and compared them to

scale tickets from third parties. Stone explained that these documents showed the

following:

       We had the date that the transaction took place, we had the person that
       ordered the transaction, we had the location it was coming from and going
       to, we had the number of hours that the trucks performed on that particular
       transaction, and we had the total tons that the trucks carried.

Stone testified that he calculated a tonnage rate for these trucking services by considering

the number of hours for a particular haul, the then standard hourly rate in the industry, as

well as the total tonnage. Bay’s Exhibit 101 provides an example of this calculation:

       Coal from Port of CC to Texas Lehigh San Antonio
       Total 2007: 74 loads, 1,619.80 tons, 440.5 hours
       The daily rate in 2007 was $62.50
       440.50 hrs * $62.50/hr = $27,531.25 = cost to haul the materials
       $27,531.25/1,619.80 tons= $16.9966971/ton
       Rounded to $17/ton

According to Stone, and as demonstrated by Bay’s Exhibit 3, he performed a similar

calculation for thirteen jobs for which Bay was not paid. Stone testified that he calculated

that Bay was entitled to payment of $896,090.47 for this work. Rather than being mere

ipse dixit, Stone’s damage opinion was based on exhaustive documentation quantifying

the services that were misappropriated coupled with the industry standard rate for such

work. Accordingly, we conclude that Stone’s opinion testimony was neither bare nor

baseless and constitutes legally sufficient evidence of damages. See Pollock, 284 S.W.3d


                                            25
at 816. Based on our resolution of this argument, we need not address Shumate’s

challenge to Sullivan’s testimony. See TEX. R. APP. P. 47.1.

      We note that Bay elected to recover solely on its theft claim, as that claim

supported both its claim for uncapped punitive damages and attorney’s fees. Having

rejected each of Shumate’s legal sufficiency challenges to Bay’s theft claim, we need not

address his sufficiency arguments pertaining to Bay’s remaining claims. See ACCI

Forwarding, Inc. v. Gonzalez Warehouse P’ship, 341 S.W.3d 58, 68 (Tex. App.—San

Antonio 2011, no pet.) (“In cases in which the judgment rests on multiple theories of

recovery, an appellate court need not address all causes of action if any one theory is

valid.”); see also Air Jireh Serv. Corp. v. Weaver & Jacobs Constructors, Inc., No. 13-15-

00180-CV, 2019 WL 3023315, at *4 (Tex. App.—Corpus Christi–Edinburg July 11, 2019,

no pet.) (mem. op.). We overrule Shumate’s fourth issue.

                                VI.     ATTORNEY’S FEES

      In his fifth issue, Shumate argues that Bay is not entitled to attorney’s fees. His

primary argument is premised on this Court concluding that the evidence is legally

insufficient to establish Bay’s theft claim. Because we have rejected this contention,

Shumate’s argument necessarily fails.

      Shumate further complains that Bay failed to segregate attorney’s fees for its theft

claim. However, Shumate waived this complaint by not urging it in the trial court. See TEX.

R. APP. P. 33.1(a); Green Int’l., Inc. v. Solis, 951 S.W.2d 384, 389 (Tex. 1997); see also

Atkinson v. Sunchase IV Homeowners Ass’n, Inc., No. 13-17-00691-CV, 2020 WL

2079093, at *6 (Tex. App.—Corpus Christi–Edinburg Apr. 30, 2020, pet. filed) (mem. op.).


                                            26
       Next, Shumate appears to complain about the sufficiency of the evidence

supporting the jury’s calculation of attorney’s fees. His argument in this regard is limited

to the following: “Evidence also showed that Bay’s multiplication of its hourly rate times

the number of hours did not establish a proper lodestar [calculation] as required. The time

expended is not a reasonable fee for necessary services relating to Bay’s prosecution of

the theft claim.”

       The Texas Supreme Court has instructed that “the lodestar analysis [should] apply

to any situation in which an objective calculation of reasonable hours worked times a

reasonable rate can be employed.” Rohrmoos Venture v. UTSW DVA Healthcare, LLP,

578 S.W.3d 469, 498 (Tex. 2019). “[T]the fact finder’s starting point for calculating an

attorney’s fee award is determining the reasonable hours worked multiplied by a

reasonable hourly rate, and the fee claimant bears the burden of providing sufficient

evidence on both counts.” Id. The fee applicant at a minimum must present evidence of:

(1) the particular services performed, (2) who performed those services, (3) approximately

when the services were performed, (4) the reasonable amount of time required to perform

the services, and (5) the reasonable hourly rate for each person performing such services.

Id. “[T]here is a presumption that the base lodestar calculation, when supported by

sufficient evidence, reflects the reasonable and necessary attorney’s fees that can be

shifted to the non-prevailing party.” Id. at 499. “[O]ther considerations may justify an

enhancement or reduction to the base lodestar; accordingly, the fact finder must then

determine whether evidence of those considerations overcomes the presumption and

necessitates an adjustment to reach a reasonable fee.” Id. at 501.


                                            27
       We note that Bay’s testimony concerning attorney’s fees spans ten pages of the

reporter’s record. Bay’s testimony is further supported by exhibits containing detailed time

and billing records which itemize the legal work that was performed, the time spent on

each task, and the applicable hourly rate. See id. at 502 (“[B]illing records are strongly

encouraged to prove the reasonableness and necessity of requested fees when those

elements are contested.”). Shumate presents no argument applying the applicable

principles to Bay’s evidence. Shumate’s conclusory statement that Bay’s evidence is

somehow deficient, without more, presents nothing for our review. See TEX. R. APP. P.

38.1(i); Republic Underwriters Ins. Co. v. Mex-Tex, Inc., 150 S.W.3d 423, 427 (Tex.

2004); Amrhein v. Bollinger, 593 S.W.3d 398, 402 (Tex. App.—Dallas 2019, no pet.).

       Finally, Shumate argues that Bay presented insufficient evidence to support the

award of contingent appellate fees. An award of contingent appellate attorney’s fees is

an award of fees that a party is not entitled to recover until an appeal is resolved in that

party’s favor. Sky View, 555 S.W.3d at 116. Because such an award depends on the

outcome of the appeal and is not a final award, the full evidentiary requirements of

Rohrmoos are not implicated. Yowell v. Granite Operating Co., 620 S.W.3d 335, 355

(Tex. 2020). Nevertheless, a party seeking conditional appellate attorney’s fees must offer

“opinion testimony about the services it reasonably believes will be necessary to defend

the appeal and a reasonable hourly rate for those services.” Id. We have reviewed the

record and conclude that Bay’s uncontroverted evidence meets this standard. See id.

       We overrule Shumate’s fifth issue.

                                   VII.     CONCLUSION


                                             28
      We affirm the trial court’s judgment.


                                                   LETICIA HINOJOSA
                                                   Justice

Delivered and filed on the
15th day of July, 2021.




                                              29